Title: To James Madison from Josef Yznardy, 24 August 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


24 August 1802, Cadiz. Transmits duplicates of his correspondence since his arrival. Also forwards the dispatch from James Simpson mentioned in his 21 Aug. letter as having been delivered to Captain Crowell; Crowell did not sail as expected because of contrary winds. “Looking over & examining the Books of this Consulship I find that a great number of Vessels have been sold during my absence; & having called for their respective Registers from Mr. Anthony Terry the Vice Consul, he answered me that he only had the five following in his possession.” Lists names of five ships and their captains. Encloses a list of those ships for which Terry has been unable “to get the Captains to deliver [the registers]”; “fearing that they or the Owners may make bad use of them,… I avail of the first opportunity to acquaint you thereof.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 2 pp. Enclosure (1 p.), headed “List of Vessels sold in this Port, and their Registers were carried to America by their respective Captains,” is dated 22 Aug. 1802 and lists fifteen ships.



   
   A full transcription of this document has been added to the digital edition.

